Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 30 June 1775
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 30e Juin 1775
En réponse à la Lettre toute obligeante dont vous m’avez favorisé en date du 24 Fevrier 1774, puisque j’ai eu le bonheur de rencontrer votre goût dans le choix des nouvautés que vous avez bien voulu recevoir de moi, cela m’enhardit à continuer de vous payer le tribut de mes petits travaux. Je sens combien il est chétif; mais le desir extrême et constant que j’ai de faire exister les seuls témoignages en mon pouvoir de ma grande estime pour votre personne et pour tous les braves Américains, suppléera, j’espere, à ce qui lui manque de mérite intrinseque.
On a fini d’imprimer l’hiver passé une nouvelle édition du Droit des gens de Vattel. Je n’ai pu refuser aux sollicitations de certaines gens d’en être l’Editeur. Ce qu’il y a de curieux, c’est qu’à la réserve de mes idées touchant les peines, que ces gens connoissent et approuvent, toutes les autres theses que je soutiens, tant dans mes notes que dans une Lettre que j’ai mise à la tête de l’édition, sont justement l’opposé de ce qu’on vouloit de moi; et mon histoire à cet égard ressemble fort au conte de Balaam: on s’attendoit que je maudirois des tyrans beaucoup moins odieux que ceux que l’on bénit; et j’ai fait le rebours: je doute qu’on me le pardonne; et je m’en console.
Voici donc, Monsieur, trois exemplaires de ce Vattel: un pour votre Bibliotheque, un autre pour celle de Philadelphie, et un troisieme pour telle autre Bibliotheque et Province que vous voudrez. Vous trouverez sur un feuillet blanc, à la tête de chacun, mon idée sur le Gouvernement et la Royauté. Je la crois neuve et pourtant la plus simple de toutes, et la seule juste et saine. Impraticable, et par conséquent inutile et dangereuse à discuter en Europe, j’ai cru que, semée en Amérique, elle y pourra prendre racine, germer et fructifier un jour.
J’ajoute au paquet une couple d’exemplaires d’une traduction hâtée que j’ai faite de l’Extrait des Actes de votre Congrès général dans le temps où ces pieces parurent chez nous dans leur primeur en Anglois. Il me seroit difficile de vous dire, Monsieur, combien les Pieces qu’il contient ont été goûtées et admirées généralement, et l’horreur avec laquelle on voit Saturne dévorer ses enfans.
Vous trouverez encore, Monsieur, un petit Livre dans ce paquet, les Droits de Dieu de la Nature et des gens tirés de la Défense de la nation Britannique etc. par Abbadie, avec le Discours du Jurisconsulte Noodt sur les Droits des Souverains. On a réimprimé cela chez nous; on m’a fait présent d’un Exemplaire, et j’ai cru ne pouvoir mieux en disposer, que pour la Bibliotheque de Philadelphie, où je le crois à sa place, sur-tout dans les circonstances présentes.
J’eusse voulu vous envoyer deux autres Pieces: mais elles ne sont pas encore finies d’imprimer. L’une vous intéresse, Monsieur, particulierement: on continue à Leide les recherches que vous avez commencées sur le phénomene de l’huile répandue dans l’eau; et il a paru là-dessus une brochure in 8vo en Hollandois, dont la Compagnie des Indes et l’Amirauté ont ordonné que tous les Capitaines de Vaisseaux emporteroient un Exemplaire en partant pour leurs voyages, et feroient des expériences avec l’huile. On m’a prié de mettre cela en François: ce que j’ai fait, en y ajoutant quelques notes critiques de mon cru.
L’autre Piece est un court Exposé de ce qui s’est passé entre la Cour Br. et les Colonies depuis la paix de 1763 jusqu’à présent. Cela n’est pas de moi: je ne suis pas assez instruit pour un pareil ouvrage; mais le Manuscrit m’a passé par les mains; et j’en ai conseillé la publication, en attendant que, tous ces troubles finis, quelque Tacite moderne Américain nous donne tout cela en détail. Alors ce sera l’un des morceaux de l’Histoire du monde les plus importants, les plus saillants, les plus féconds à peindre avec des traits de maître. Le beau champ pour un grand génie! Les vices aux prises avec les vertus! Le crépuscule d’une révolution totale dans le monde! Sept ou huit Etats nouveaux appellés par la Providence à nous retracer les beaux âges de l’ancienne Grece! Monumens éternels d’Admiration et de reconnoissance à ériger aux généreux défenseurs de la liberté et de la patrie, que le fer parricide a consumés, auxquels convient si bien cette belle Epitaphe des Spartiates tués aux Thermopyles: Passant, va annoncer à Lacédémone que nous sommes morts ici pour obéir à ses Loix!
Le départ du Vaisseau ne me permettant pas de mettre ces deux brochures dans le paquet, je les garderai pour une autre fois, dans l’espoir que vous voudrez bien me permettre, Monsieur, de cultiver toujours l’honneur de votre correspondance.
L’Impôt exorbitant mis en France il y a 4 ou 5 ans sur l’entrée des Livres étrangers, en rebutant les Libraires forains d’imprimer pour ce Royaume, m’avoit fait mettre de côté ma Traduction d’Anderson. L’Impôt vient d’être aboli. J’ai repris cette traduction; mais d’autres occupations ne me permettent d’avancer que lentement. Je n’aurai garde d’oublier en son temps, si Dieu m’accorde vie et santé, que vous m’avez permis, Monsieur, de la dédier à votre Province; et je ferai bien plus de cas de cet honneur, que de celui de la mettre sous les auspices (comme s’exprime l’infame et basse flatterie) de quelque Monarque que ce soit.
Soyez persuadé, Monsieur, du respect sincere et profond, qu’a pour vous et pour tous vos vertueux concitoyens Américains, Monsieur Votre très humble et très obéissant serviteur
C G F Dumas


Dieu répande sa bénédiction sur tous les justes moyens de défense que vos braves Colonies opposent à l’oppression, et les couronne de succès, et d’une paix avantageuse et solide!
Je fais bien des voeux en particulier, pour votre santé et conservation, Monsieur, et pour la prospérité de votre chere famille.
Quoique je date de La Haie, j’écris à une Campagne de la Province. J’avois commencé une autre Lettre à Lahaie, que j’oubliai d’emporter pour la finir. On vient de m’envoyer le paquet où je l’avois laissée. Souffrez Monsieur que j’en transcrive ici le contenu.
J’ai pris la liberté, Monsieur, il y a quelques semaines, de vous recommander deux François avec leurs Epouses, qui n’étoient pas en sûreté ici où ils s’étoient réfugiés, étant menacés d’être réclamés par l’Ambassadeur de France, et par conséquent livrés en vertu d’un Concordat qui subsiste entre cette Monarchie et la République. Vous verrez, Monsieur, par ma Lettre qu’ils vous présenteront de ma part, que je les ai prévenus de ne pas s’attendre à être à charge en aucune manière à qui que ce soit, mais seulement à la bonté que vous voudrez bien avoir de les diriger par vos sages avis dans les mesures quils prendront pour se former un établissement, afin quils ne risquent pas d’être dupés dans l’acquisition que leurs petits fonds leur permettront de faire. Je sens, Monsieur, que cela ne laissera pas de vous causer quelque embarras; mais votre humanité me le pardonnera.

Je vous suis très obligé, Monsieur, du présent que vous m’avez fait de vos excellents Ouvrages, surtout dans leur langage original, toujours préférable à une traduction; comme aussi des pieces exquises de politique sorties de votre plume, que j’ai lues avec une admiration égale à l’interêt que je prends non seulement à ce qui touche votre personne mais aussi les dignes Colonies dont vous êtes l’honneur et l’ornement. Les Gazettes Américaines aussi, dont vous avez eu la bonté de me ré[galer] m’ont fait passer des heures bien agréables.
Voilà donc la guerre civile déclarée. Je m’y attendois. Je craignois même qu’une trop longue patience et débonnaireté ne fût funeste, en donnant le temps aux ennemis de la liberté de se fortifier, et de semer la division parmi les Colonies alliées. Avec tout cela je fus frappé et ému à la Lecture de l’Action du 19 Avril dans nos Gazettes. Tout nécessaire qu’est devenu le mal, il ne m’en parut pas moins terrible. Puisse-t-il n’être funeste qu’aux têtes atroces et aux coeurs corrompus qui ont réduit tant de braves gens à l’affreuse extrémité de tuer leurs freres ou d’en être tués. En attendant, les yeux de toute l’Europe sont tournés sur votre Continent; et à la réserve de quelques sordides rentiers interessés dans les fonds publics des tyrans de l’Amérique, tous les voeux de l’ancien monde sont en faveur des braves habitans du nouveau.

 
Endorsed: M Dumas
